Court of Appeals
of the State of Georgia

                                                              ATLANTA, December 15, 2016

The Court of Appeals hereby passes the following order

A17I0096. POST PROPERTIES, INC et al. v. EVE WEXLER.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

16A60559




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, December 15, 2016.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.